ORDER
Pursuant to the provisions of S.C. CONST. Art. V, § 4,
IT IS ORDERED that the Honorable Benjamin C. Allen, Horry County Magistrate, may preside over the Horry County Mental Health Court in the absence of Judge Aaron C. Butler. Pursuant to this assignment, Judge Allen will be responsible for administering the program and coordinating the role of the judiciary with the functions of the S.C. Department of Mental Health; Fifteenth Circuit Solicitor’s Office; private mental health care providers, the Horry County Sheriffs Department, the South Carolina Vocational Rehabilitation, and the Fifteenth Circuit Drug Court, and any other agencies involved in providing services to the population of persons who will be served by the Mental Health Court. In the absence of Judge Butler, Judge Allen shall be responsible for overseeing *224all defendants referred to and accepted by the Horry County Mental Health Court.
This order takes effect immediately and remains in effect unless amended or rescinded by the Chief Justice.
s/Jean H. Toal
Jean H. Toal
Chief Justice of South Carolina